Case 2:15-cr-20652-GCS-DRG ECF No. 1288 filed 01/10/19        PageID.16347    Page 1 of 2


                            UNITED STATES DISTRICT
                            COURT EASTERN DISTRICT
                            OF MICHIGAN SOUTHERN
                                   DIVISION

  UNITED STATES OF AMERICA,

                     Plaintiff,
  -vs-                                                Case No. 15-20652
                                                      Hon. George Caram Steeh

  (D-13) ARLANDIS SHY, II,

                     Defendant.


                STIPULATION FOR ORDER GRANTING AN
             EXTENSION OF TIME FOR GOVERNMENT TO FILE
                OBJECTIONS TO PRESENTENCE REPORT

         The undersigned counsel hereby stipulate for an extension of time to file

  objections to the presentence report.

         The parties agree that the Government shall have until Wednesday, January

  16, 2019 to file objections to the presentence report with the probation department

  as outlined in Section (b) of LCrR 32.1

  MATTHEW SCHNEIDER
  United States Attorney

  /s/ Mark Bilkovic                                   /s/Mark H. Magidson with consent
  Mark Bilkovic                                       Mark H. Magidson
  Assistant United States Attorney                    Attorney for Arlandis Shy
Case 2:15-cr-20652-GCS-DRG ECF No. 1288 filed 01/10/19         PageID.16348    Page 2 of 2


                             UNITED STATES DISTRICT
                             COURT EASTERN DISTRICT
                              OF MICHIGAN SOUTHERN
                                     DIVISION

  UNITED STATES OF AMERICA,

                      Plaintiff,
  -vs-                                                 Case No. 15-20652
                                                       Hon. George Caram Steeh

  (D-13) ARLANDIS SHY, II,

                      Defendant.


 ORDER GRANTING EXTENSION OF TIME FOR THE GOVERNMENT TO
        FILE OBJECTIONS TO THE PRESENTENCE REPORT

         Counsel having filed a stipulation for an extension of time to file

  objections to the presentence report, and the Court being fully advised in the

  premises;

         IT IS ORDERED that the Stipulation for Extension of Time for the

  Government to File Objections to the Presentence Report shall be granted and the

  government shall have until Wednesday, January 16, 2019 to file objections to the

  presentence report with the probation department as outlined in Section (b) of

  LCrR 32.1


                                                          s/George Caram Steeh
                                                          Hon. George Caram Steeh
                                                          United States District Judge


  Dated: January 10, 2019
